                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

IN RE:
FUNDAMENTAL LONG TERM CARE, INC.,

          Debtor.
______________________________/

ESTATE OF ARLENE TOWNSEND,
ESTATE OF ELVIRA NUNZIATA,
ESTATE OF JAMES HENRY JONES,
ESTATE OF JOSEPH WEBB,
ESTATE OF OPAL LEE SASSER,
and ESTATE OF JUANITA JACKSON,

          Appellants,
                                 Case No.        8:19-cv-2176-T-33
v.                               Bankr. No.      8:11-bk-22258-MGW

SHUMAKER, LOOP & KENDRICK, LLP,

          Appellee.
______________________________/

                               ORDER

     This cause is before the Court on appeal from the United

States Bankruptcy Court for the Middle District of Florida.

Appellants,   Estate   of   Arlene   Townsend,   Estate   of   Elvira

Nunziata, Estate of James Henry Jones, Estate of Joseph Webb,

Estate of Opal Lee Sasser, and Estate of Juanita Jackson (the

Estates), are probate estates of six deceased nursing-home

residents and are creditors of Debtor, Fundamental Long Term

Care, Inc. (Fundamental). In the context of Fundamental’s

Chapter 7 bankruptcy proceeding, the Estates seek review of


                                 1
the Bankruptcy Court’s Order denying the Motion to Disqualify

Steven M. Berman, Esquire and Shumaker, Loop & Kendrick, LLP

(Shumaker) as Counsel to the Chapter 7 Trustee Nunc Pro Tunc

and    for   Disgorgement         of    Compensation.          (Disqualification

Order) 1 (Doc. # 11-52). The appeal is fully briefed, 2 see

(Doc. ## 19, 25, 26), and is ripe for review. For the reasons

that    follow,     the    Court       affirms     the     Bankruptcy      Court’s

Disqualification          Order    except     to     the       extent   that    the

Bankruptcy      Court     found    no    violation        of    Rule    2014.   The

Bankruptcy Court’s finding of no violation of Rule 2014 is

vacated and the case is remanded back to the Bankruptcy Court

for further proceedings consistent with this Order.

I.     Background

       Prior to 2006, Trans Health Care, Inc. (THI) owned a

number of subsidiaries that operated nursing homes throughout

the    United   States.      (Doc.      #    11-52   at     3).    Trans    Health

Management, Inc. (THMI) provided administrative support for



1 A party may appeal, as of right, to the district court from
final “judgments, orders, and decrees” of the bankruptcy
court. 28 U.S.C. § 158(a)(1). The parties agree that the
Disqualification Order is a final, appealable order.
2 The Court declines the parties’ request for oral argument,

see (Doc. # 19 at 12; Doc. # 25 at 9), as the issues have
been competently and extensively briefed by both sides and
the Court is familiar with the complex procedural and factual
history of the case.


                                         2
the nursing homes. (Id.). Beginning in 2004 and continuing to

2009, the Estates filed a series of wrongful-death actions

against THI and THMI. (Id. at 4). The suits collectively

resulted in $1 billion in empty-chair judgments against the

nursing home network. In re Fundamental Long Term Care, Inc.,

873 F.3d 1325, 1329 (11th Cir. 2017). THMI was a wholly owned

subsidiary of Fundamental. (Doc. # 11-52 at 4). This Chapter

7 involuntary bankruptcy case followed.

     As the Bankruptcy Court found:

     To administer [Fundamental’s] estate, the Trustee
     began   investigating    and   pursuing   potential
     fraudulent transfer, alter ego, and other related
     claims arising out of an alleged prepetition “bust-
     out” scheme. According to the Trustee, THI’s
     corporate parent and its primary shareholder had
     first conspired to allow THI’s two primary secured
     lenders to loot THI and THMI in order to repay
     approximately $75 million in loans. Then, THMI’s
     assets had been transferred to a number of entities
     and individuals known as the “Fundamental Entities”
     for far less than their fair market value. Finally,
     to complete the alleged bust-out scheme, THMIs
     remaining shell had been transferred to the Debtor,
     which was created for the sole purpose of acquiring
     THMI’s liabilities, and THI was permitted to go out
     of business before being put into a state court
     receivership.

(Doc. # 11-52 at 4–5) (citation omitted).

     To assist in litigation in the bankruptcy case, the

Chapter 7 Trustee filed an application for appointment of

Steve Berman, Esquire, of the Shumaker law firm, as special



                             3
counsel pursuant to 11 U.S.C. § 327(a), which was granted by

the Bankruptcy Court, without objection, on June 5, 2012.

(Doc. # 9-52). In connection with his application to be

appointed special counsel, Berman submitted a declaration of

disinterestedness pursuant to Rule 2014. (Doc. # 9-49 at 5–

7). Several amendments were made to his disclosures, with the

last—the one primarily at issue—being made May 4, 2018. (Doc.

# 10-575).

       While    the    Trustee’s      investigation         was   underway,   the

Estates were pursuing nearly identical claims in state court.

(Doc. # 11-52 at 5). Ultimately, the actions were consolidated

in one proceeding—the Trustee, the creditor Estates, and the

targets—in the Bankruptcy Court to resolve any issues of

fraudulent transfer, alter ego, and other related claims.

(Id.). The initial complaint in the adversary proceeding

asserted 22 counts against seventeen defendants. (Id. at 6).

The matter was tried over a two-week period in 2014. (Id.).

Following      the    trial,   the    Bankruptcy          Court   announced   its

tentative findings and conclusions and ordered a mediation

that resulted in two compromises totaling nearly $20 million.

(Id.).    The      Trustee     also    brought        a    separate   adversary

proceeding against THI through its Receiver, and the claims

were     settled      for    $700,000.       (Id.).       Additionally,   other


                                         4
adversary      proceedings     resulted      in    settlements         of   $1.25

million and $6.5 million. (Id. at 7).

     Shumaker’s employment as special counsel began in June

2012 and continued until December 2015 when the firm filed a

motion    to   withdraw.      At   that     point,   its       involvement      in

litigation on behalf of the Trustee had essentially concluded

with a compromise of administrative expenses that included

payment   to    Shumaker     of    $5,620,148.48.        (Id.    at    7–8).    On

December 22, 2015, the Bankruptcy Court granted Shumaker’s

motion to withdraw as litigation counsel. (Id. at 8).

     Two and a half years later, on June 4, 2018, the Estates

filed a motion to disqualify Shumaker and to disgorge all

past and future compensation to Shumaker. (Doc. # 10-577).

The Bankruptcy Court denied the motion in a 28-page opinion

on August 21, 2019 (Doc. # 11-52), and this appeal followed.

     The issues on appeal are whether Shumaker should have

been disqualified and its compensation disgorged (1) for

holding interests allegedly adverse to the bankruptcy estate

and (2) in failing to disclose certain connections it had to

entities involved in the bankruptcy litigation. These are two

separate issues, and courts in this Circuit and others have

recognized     that   a     professional’s        obligation      to    disclose

connections     is    far    broader       than   what    is    required       for


                                       5
disqualification. In re Gulf Coast Orthopedic Ctr., 265 B.R.

318,   323   (Bankr.   M.D.       Fla.       2001)   (“Under    the   Rule   the

applicant and the professional must disclose all connections,

not merely those which rise to the level of conflict.”); In

re Matco Elecs. Grp., Inc., 383 B.R. 848, 852 (Bankr. N.D.N.Y.

2008) (explaining that the “level of disclosure outlined in

the Rule is mandatory, whether or not that disclosure would

unearth a conflict of interest”). Additionally, the Estates

raise a due process challenge claiming that the Bankruptcy

Court deprived them of due process by denying them a hearing

on the motion and the opportunity to conduct discovery.

       Section 327(a) of the Bankruptcy Code provides the basic

authorization    for   the    retention         of   professionals      by   the

trustee:

       Except as otherwise provided in this section, the
       trustee, with the court’s approval, may employ one
       or   more   attorneys,   accountants,   appraisers,
       auctioneers, or other professional persons, that do
       not hold or represent an interest adverse to the
       estate, and that are disinterested persons, to
       represent or assist the trustee in carrying out the
       trustee’s duties under this title.

11 U.S.C. § 327(a). “Fed. R. Bankr. P. 2014 requires that a

professional seeking employment in a bankruptcy case submit

a   ‘verified   statement     .    .     .    setting   forth   the   person’s

connections’ to the debtor, creditors and any other party in



                                         6
interest.” In re Leslie Fay Companies, Inc., 175 B.R. 525,

533 (Bankr. S.D.N.Y. 1994) (quoting Fed. R. Bankr. P. 2014).

     A.     Shumaker’s Disclosures

     With    the   application   for   his   appointment,   Berman

submitted a declaration of disinterestedness pursuant to Rule

2014 on June 1, 2012. (Doc. # 9-49 at 5–7). The initial Berman

declaration included the following representations:

     The [Shumaker] Firm does not have any connection to
     or any interest materially adverse to the Debtor,
     any of the Debtor’s affiliated businesses, any
     business or entity which may be considered an
     insider of the Debtor, the Trustee, the Debtor’s
     creditors, any party in interest, their respective
     attorneys or accountants, the United States
     Trustee, or the employees of the Office of the
     United States Trustee, except as further disclosed
     herein.
     . . .
     No member of the Firm presently represents or
     otherwise works for any creditor, general partner,
     lessor, lessee, party to an executory contract of
     the Debtor or any of its affiliated entities or
     businesses,   or   person  otherwise   adverse   or
     potentially adverse to the Debtor, on any matter,
     whether such representation is related or unrelated
     to the Debtor or the estate.

(Doc. # 9-49 at ¶¶ 5, 12). The only connection disclosed in

the initial declaration was that a Shumaker partner is married

to an attorney in the employ of the Office of the United

States Trustee, but the partner does not practice in the

bankruptcy area and was not involved in the case in any way.

(Id. at ¶ 6). On March 22, 2013, a supplemental disclosure


                                 7
identified   Shumaker’s      employment       of    an   outside    contract

attorney from California. (Doc. # 10-584).

     On   February     6,      2014,       Berman    again     amended     his

disclosures, this time to identify Shumaker’s relationship

with General Electric:

     The [Shumaker] Firm does not have any connection to
     or any interest materially adverse to the Debtor,
     any of the Debtor’s affiliated businesses, any
     business or entity which may be considered an
     insider of the Debtor, including Trans Health
     Management, Inc. (“THMI”), the Trustee, the
     Debtor’s creditors, any party in interest, their
     respective attorneys or accountants, the United
     States Trustee, or the employees of the Office of
     the United States Trustee, other than a long since
     concluded prior representation of General Electric
     Company and General Electric Supply Company on
     completely unrelated matters.

(Doc. # 9-512 at ¶ 4). Shumaker was permitted to withdraw as

litigation   counsel    on   December        23,    2015,    and   the   order

permitting withdrawal acknowledged that Shumaker may continue

to assist the Trustee. (Doc. # 10-141 at ¶¶ 3–4).

     On   July   27,   2016,    after       Shumaker     had   withdrawn   as

litigation counsel, but during the time it was still providing

assistance to the Trustee, Berman filed a Notice Related to

Continued Disinterestedness. (Doc. # 10-199). In the Notice,

Berman acknowledges Shumaker’s limited continued involvement

in the case, per the Bankruptcy Court’s order permitting

withdrawal, and discloses the employment of Delaney Berman,


                                       8
Berman’s daughter and recent college graduate, as a paralegal

with the law firm of Dechert, LLP, who represents Rubin Schron

in the appeal of a related adversary proceeding. (Id. at ¶¶

5–7). Berman states that Shumaker was not involved at all in

the appeal and that he believes Delaney Berman’s employment

with the Dechert firm does not create any potential conflict,

but nevertheless Berman filed the Notice in the “interests of

full disclosure.” (Id. at ¶¶ 6, 7, 9, 10).

     Shumaker states that in the fall of 2017 it learned that

counsel for the Estates approached the Trustee about an

undisclosed potential conflict of interest arising out of

Shumaker’s long-standing attorney-client relationship with

Healthcare   REIT,   Inc.   n/k/a   Welltower,   Inc.   (HCN),   a

publicly-traded real estate investment trust based in Toledo,

Ohio. (Doc. # 25 at 19; Doc. # 10-575 at ¶ 8). In response,

Shumaker provided the Trustee with a full explanation of its

client relationship with HCN and Shumaker’s position that at

no time did HCN hold any interest adverse to the bankruptcy

estate or its creditors. (Doc. # 10-575 ¶ 38, 48).

     Approximately six to eight months later, on May 4, 2018,

Berman filed a final “Supplemental Disclosure” in connection

with his employment as special counsel to the Trustee. (Doc.

# 10-575). Regarding Shumaker’s relationship with HCN, Berman


                                9
states that Shumaker has represented HCN as outside counsel

for 30 years. (Id. at ¶ 11). At no time was Shumaker aware of

any relationship between HCN and Fundamental or HCN and THMI.

(Id. at ¶ 12). Berman declares the only tangential connection

between HCN and the Estates is HCN’s purchase in June 2005 of

real property located in Auburndale, Florida—the location of

the Auburndale Oaks facility in which deceased nursing home

residents, Ms. Townsend and Ms. Jackson, resided for a period

of time. (Id. at ¶ 14). HCN owned the property from June 30,

2005, until December 28, 2012. (Id. at ¶ 15). Ms. Jackson

resided at Auburndale Oaks from late 2002 until spring 2003.

(Id. at ¶ 16). Ms. Townsend resided at Auburndale Oaks from

2001 until 2007. (Id. at ¶ 18). HCN was named as a defendant

in the Townsend litigation. (Id. at ¶ 19). A Shumaker attorney

executed interrogatory responses for HCN as outside general

counsel in the Townsend case. (Id. at ¶¶ 26–27). Shumaker was

not litigation counsel for HCN in that matter, and therefore

when Shumaker ran its conflicts check, it did not find any

client    representation   adverse   to     any   of   Fundamental’s

creditors, including the Townsend Estate. (Id. at ¶¶ 20, 29).

     In   the   Disqualification   Order,   the   Bankruptcy   Court

found there was no evidence that Shumaker was aware of any

alleged connection between HCN and the Estates or HCN and the


                               10
bankruptcy estate before the Estates raised the issue in 2017.

(Doc. # 11-52 at 27). Additionally, the Bankruptcy Court found

that Shumaker did not deliberately fail to disclose any

connection to HCN and this was not a situation in which

Shumaker’s      conflict   check    system    failed.     (Id.).    The

Bankruptcy Court concluded Shumaker did not violate Rule 2014

by   omitting    its   representation   of   HCN   from   its   initial

disclosures. (Id. at 28).

      B.     Shumaker’s Connections to HCN, Lyric, and HQM

      On appeal, the Estates claim the Bankruptcy Court erred

in failing to find Shumaker was not disinterested because of

its long-standing general counsel relationship with HCN and

the connections to Trustee litigation targets, THI Holdings,

THI, and THMI; and because of Shumaker’s connections to Lyric

Health Care, LLC and Lyric Health Care Holdings III, Inc.

(Lyric entities) and Health Quality Management, Inc. (HQM).

This Court is not tasked with, and indeed is prohibited from,

making those factual findings on appeal, but the Bankruptcy

Court specifically addressed each of these relationships in

the Disqualification Order. See (Doc. # 11-52 at 13–25). A

brief summary of the factual findings is useful:




                                   11
             1.      HCN

       Shumaker has generally represented HCN for 30 years in

corporate, real estate, and other transactional matters, in

the nature of general outside counsel. (Doc. # 11-52/2234 at

14). HCN owned and leased the real property to certain nursing

homes involved in the wrongful death actions but was not

involved in the operation of the facilities. (Id. at 3, 14).

HCN was listed as a defendant in the action brought by the

Townsend Estate in 2009. (Id. at 16). Shumaker did not serve

as   litigation      counsel    for   HCN    or   have    any    role    in   the

substantive claims in the Townsend Estate case, but a Shumaker

lawyer was involved on a limited basis in his capacity as

outside counsel. (Id.). HCN was dismissed with prejudice from

that litigation in August 2011, three months prior to the

bankruptcy case being filed. (Id. at 15–16). The Estates

argued that HCN, as owner of the property, was liable for the

nursing home’s negligence based on the language of the lease

agreement,     but      the   Bankruptcy     Court      noted    the    Estates’

failure to provide legal support for its position. (Id. at

15).

       Regarding HCN’s prepetition transactions, the Bankruptcy

Court   discussed       HCN’s   receipt      of   the    $300,000       security

deposit   in      its   capacity   as    landlord,       HCN’s   unsuccessful


                                        12
purchase    of    property    from    THI    in   2008,     and    Shumaker’s

preparation of the 2001 “Draft Term Sheet” between HCN and

THI for a master lease of nursing homes “in a geographic

location to be negotiated.” (Doc. # 11-52 at 17–18). The

Bankruptcy Court found that both the Trustee and the Estates

engaged    in    extensive    discovery      to   uncover    all    potential

sources of income for the bankruptcy estate and its creditors,

and notwithstanding these efforts, HCN was never identified

as a potential target. The Bankruptcy Court found nothing in

the record that supported that HCN and its involvement in

prepetition transactions were somehow overlooked because of

any attorney-client relationship with Shumaker. (Id. at 18).

            2.     Lyric

      The Estates argue that Shumaker has connections with the

Lyric entities that affect Shumaker’s disinterestedness. HCN

leased    the    Auburndale    Oaks   property      to    Lyric     after   its

purchase in 2005. (Id. at 22). Lyric operated the nursing

home facility thereafter. (Id.). HCN sold the property in

December 2012. (Id.). Lyric was never a client of Shumaker.

(Id. at 23). Lyric made small payments to Shumaker during

Lyric’s lease of the property. (Id. at 22). Berman represented

that a search of Shumaker’s conflict check system showed that

the   Lyric       entities     were        only   adverse         parties   in


                                      13
corporate/real estate transactions involving HCN. (Id. at

23). The Bankruptcy Court concluded that Shumaker did not

serve as Lyric’s counsel and its representation of HCN,

Lyric’s landlord, did not create a disqualifying conflict.

(Id.).

           3.    HQM

      The Estates contend that HQM is an adversary of two of

the Estates and that connections between Shumaker and HQM

affected its disinterestedness in this case. (Id. at 23–24).

HQM operates nursing homes in Florida pursuant to leases with

HCN who owns the real estate. (Id. at 24). HQM made payments

to   Shumaker   in   2005   and   2007.   (Id.).   Shumaker   does   not

represent HQM, and HQM is not Shumaker’s client. (Id.).

Shumaker contends the payments were made for work performed

by Shumaker for HCN, HQM’s landlord. (Id.). HQM was named as

a defendant in the state court actions brought by the Estates

of Nunziata and Webb, but was dismissed from the actions in

2009, two years before the filing of the bankruptcy case.

(Id.). The Bankruptcy Court concluded that, based on the

record, Shumaker did not serve as HQM’s counsel and its

representation of HCN, HQM’s landlord, did not create a

disqualifying conflict. (Id.).




                                   14
II.   Standard of Review

      The District Court functions as an appellate court in

reviewing decisions of the Bankruptcy Court. In re Colortex

Indus.,   Inc.,   19   F.3d   1371,   1374   (11th   Cir.   1994).   “A

bankruptcy court’s ruling about the employment of counsel is

reviewed for abuse of discretion.” Forizs & Dogali, P.A. v.

Siegel, No. 8:12-CV-253-T-23, 2012 WL 4356266, at *2 (M.D.

Fla. Sept. 24, 2012) (Merryday, J.) (citing Blumenthal v.

Myers, 426 B.R. 796, 799 (B.A.P. 8th Cir. 2010). This Court

reviews the Bankruptcy Court’s legal conclusions de novo but

must accept the Bankruptcy Court’s factual findings unless

they are clearly erroneous. Rush v. JLJ Inc. (In re JLJ Inc.),

988 F.2d 1112, 1116 (11th Cir. 1993).

      The District Court reviews a bankruptcy order pertaining

to attorney’s fees for abuse of discretion. Matter of U.S.

Golf Corp., 639 F.2d 1197 (5th Cir. 1981). Similarly, a

bankruptcy court’s order on disgorgement and/or sanctions is

reviewed for abuse of discretion. In re Stewart, 600 B.R.

425, 431 (B.A.P. 10th Cir. 2019) (citing Jensen v. U.S. Tr.

(In re Smitty's Truck Stop, Inc.), 210 B.R. 844, 846 (10th

Cir. BAP 1997)). “An abuse of discretion occurs if the judge

fails to apply the proper legal standard or to follow proper

procedures in making the determination or bases an award upon


                                 15
findings of fact that are clearly erroneous.” In re Prince,

40 F.3d 356, 359 (11th Cir. 1994) (internal quotations and

citations omitted).

III. Analysis

     On appeal, the Estates raise multiple alleged errors on

the part of the Bankruptcy Court that, they claim, merit

reversal. The Estates claim the Bankruptcy Court erred in

concluding that Berman and Shumaker were not “disinterested”

under Section 327(a). (Doc. # 19 at 50–58). They argue the

Bankruptcy Court failed to follow proper procedures by not

permitting discovery and a hearing on the contested matter.

(Id. at 37-42). The Estates claim the Bankruptcy Court applied

the incorrect legal standard in concluding that Shumaker did

not violate Rule 2014. (Id. at 42–50). The Court addresses

each argument in turn below:

     A.     No error in finding Shumaker             did   not   have    a
            disqualifying interest.

     The    Bankruptcy    Code   requires     that    a    professional

retained by the trustee may not “hold or represent an interest

adverse    to   the   estate,”   and   that   the    professional       be

“disinterested.” 11 U.S.C. § 327(a). The Estates argue the

Bankruptcy Court erred as a matter of law in finding that

Shumaker did not have a disqualifying interest. Specifically,



                                  16
the Estates contend Shumaker represented adverse interests

and was not disinterested because: (1) Shumaker had a long-

standing general counsel relationship with HCN who owned some

of the nursing homes at issue during a portion of the relevant

time; (2) HCN was a named defendant in the Townsend Estate’s

state court action and Shumaker answered discovery on behalf

of HCN in that case; (3) Shumaker drafted a master lease

agreement      related      to    one    of   the     subject    nursing         home

properties that included affirmative covenants making HCN

“more than a passive real estate investor”; (4) Shumaker had

connections to the Trustee litigation targets, THI Holdings,

THI and THMI (“THI enterprise”); (5) Shumaker was involved in

the March 2006 “bust out” transactions that were investigated

as    the   primary    source      of    fraud      and    liquidation      of    THI

enterprise’s assets;         (6) Shumaker had connections to HQM and

the    Lyric     entities;       and    (7)   Shumaker      drafted     a    master

operating lease between HCN and THI in May 2001 wherein HCN

committed      to   purchase      $750,000,000        in    facilities      over    a

three-year period to be leased to THI. (Doc. # 19 at 20–24).

In response, Shumaker argues that the Estates’ counsel was

actively       involved     in    the     intensive        investigation         into

purported fraudulent transfers of assets from THMI in the

efforts     to      avoid    liability        for    the     Estates’       claims.


                                         17
Notwithstanding, no one identified HCN, Lyric or HQM as

potential targets, in part because the claims against these

entities had already been dismissed with prejudice by the

Estates in the state court actions prior to the filing of the

bankruptcy and prior to Shumaker’s appointment as counsel.

(Doc. # 25 at 14).

     The   concept   of   “adverse   interests”   arises   twice   in

Section 327(a). First, the statute states that counsel may

“not hold or represent an interest adverse to the estate;”

second, counsel must be a “disinterested person.” In relevant

part, the term “disinterested” is defined in 11 U.S.C. §

101(14) as a person who “does not have an interest materially

adverse to the interest of the estate or of any class of

creditors or equity security holders, by reason of any direct

or indirect relationship to, connection with, or interest in,

the debtor, or for any other reason.” 11 U.S.C. § 101(14).

Under Section 328(c), “[a] court may deny compensation for

services provided by an attorney who holds such an adverse

interest.” In re West Delta Oil, 432 F.3d 347, 354 (5th Cir.

2005); 11 U.S.C. § 328(c).

     “The phrase ‘interest materially adverse to the estate’

is not defined by the Bankruptcy Code.” In re Prince, 40 F.3d

at 361. The Eleventh Circuit and other courts, however, have


                                18
adopted the meaning set forth in In re Roberts, 46 B.R. 815,

822–23 (Bankr. Utah 1985), rev’d in part on other grounds, 75

B.R. 402 (D. Utah 1987), which defined the phrase as:

     possessing, or serving as an attorney for a person
     possessing, either an “economic interest that would
     tend to lessen the value of the bankruptcy estate
     or that would create either an actual or potential
     dispute in which the estate is a rival claimant .
     . . or . . . a predisposition under the
     circumstances that render such a bias against the
     estate.”

In re Prince, 40 F.3d at 361 (citation omitted); see also In

re New River Dry Dock, Inc., 497 F. App’x 882, 886-87 (11th

Cir. 2012). “The determination of an adverse interest must be

made ‘with an eye to the specific facts of each case.’” In re

Am. Int’l Refinery, Inc., 676 F.3d 455, 461–62 (5th Cir. 2012)

(quoting West Delta Oil Co., 432 F.3d at 356). The Bankruptcy

Court was fully aware of the historical facts and procedure

of this lengthy proceeding. 3


3 Additionally, the timing of the Estates’ motion was not lost
on the Bankruptcy Court who noted the motion was filed by the
Estates’ counsel years after Shumaker’s withdrawal and after
the Estates’ unsuccessful challenge to the Trustee’s
compromise of a proceeding against Troutman, Sanders. (Doc.
# 11-52 at 10). Generally, “[a] motion to disqualify should
be made with reasonable promptness after a party discovers
the facts which lead to the motion.” Cox v. Am. Cast Iron
Pipe Co., 847 F.2d 725, 729 (11th Cir. 1988) (quoting Jackson
v. J.C. Penney Co., 521 F. Supp. 1032, 1034–35 (N.D. Ga.
1981)). The Eleventh Circuit criticizes the use of such
motions for tactical purposes. See Id. (“[A] litigant may not
delay filing a motion to disqualify in order to use the motion


                                19
        Based on the record, the Bankruptcy Court concluded

Shumaker was disinterested under Section 327(a) and did not

hold or represent any interests adverse to the bankruptcy

estate or its creditors.

        Regarding Lyric and HQM, the Estates rely on exhibits

showing payments (or credit) for legal services by Shumaker. 4

Shumaker contends the legal work performed was for the benefit

of HCN as the landlord of Lyric and HQM. The Bankruptcy Judge

had the benefit of the documents in considering the motion to

disqualify and certainly possesses a greater understanding of

the relationships among the parties and related entities from

overseeing the case for years. Additionally, the Bankruptcy

Court    observed   these   entities   were   not   a   target   in   the

bankruptcy case despite the Estates’ knowledge of them, and

to the extent named as defendants in the State court actions,

they were dismissed with prejudice by the Estates before the

bankruptcy case was ever filed. Thus, the Court concludes

that the Bankruptcy Judge did not err in determining that


later as a tool to deprive his opponent of counsel of his
choice after substantial preparation of the case has been
completed.”).
4 A review of the documents cited reveals payments of $113

(Doc. # 10-587 at 51), $1452 (Doc. # 10-588 at 24), $3581
(Doc. # 10-590 at 20), $30,408 (Doc. # 10-591 at 35), $447
(Doc. # 10-592 at 29), and a credit of $2685 (Doc. # 10-589
at 54).


                                  20
Shumaker’s connections with the Lyric entities or HQM did not

create a disqualifying conflict of interest in the bankruptcy

case.

      In analyzing whether HCN is adverse to the bankruptcy

estate or the creditors, the Bankruptcy Court distilled the

focus of the case’s complex history as follows:

      [T]he focus of the bankruptcy case has been the
      pursuit of numerous claims that arose out of the
      alleged “bust-out” scheme that occurred in March
      2006. Generally, the alleged scheme involved the
      removal of assets from THI and THMI, which had
      directly or indirectly owned and operated nursing
      homes throughout the country, and the transfer of
      THMI’s liabilities to the Debtor. In the bankruptcy
      case, the Trustee sought to recover from the
      scheme’s participants based on fraudulent transfer,
      breach of fiduciary duty, successor liability,
      alter-ego liability, and a number of other related
      theories.

(Doc. # 11-52 at 17). The Bankruptcy Court discussed in detail

the well-documented efforts of the Trustee and the Estates to

locate any and all potential sources of recovery for the

bankruptcy estate. See (Id. at 18).

     The Estates claimed that HCN had prepetition connections

to   THI   that   were   purportedly   not   investigated   in   the

bankruptcy case because of HCN’s attorney-client relationship

with Shumaker. (Id. at 21). However, the record refutes this.

The Bankruptcy Court recounted the three years of intense

pretrial discovery activity, noting that “[d]espite scores of


                                 21
hours   of    deposition      testimony        and    thousands    of   exhibits

developed through a joint discovery effort,” neither the

Estates nor the Trustee ever considered HCN as potentially

liable to the bankruptcy estate because of any prepetition

transactions. (Id. at 20). After review of the parties’

filings and given the Bankruptcy Court’s extensive knowledge

of the background of the case, the Bankruptcy Court found

that the factual record refutes the Estates’ suggestion that

a viable claim existed against HCN but was somehow overlooked

or   not    diligently      pursued      due    to     HCN’s    attorney-client

relationship with Shumaker. (Id. at 18).

      Regarding Shumaker’s involvement in the Townsend Estate

litigation,        the    Bankruptcy     Court       observed    HCN    had    been

dismissed with prejudice from that case by August 2011, more

than three months before the bankruptcy petition was filed.

Under Section 327(a), a review of interests adverse to the

bankruptcy estate considers present interests. See In re

Persaud, 496 B.R. 667 (E.D.N.Y. 2013) (citing 11 U.S.C. §

327(a)) (disqualification not warranted for representation of

a past interest adverse to the estate); In re JMK Constr.

Grp.,      Ltd.,    441    B.R.   222,    229        (Bankr.    S.D.N.Y.      2010)

(“[C]ourts only examine present interests when determining

whether a party has an adverse interest.”). The Estates argue


                                         22
that, as the landlord, HCN was liable to the residents for

the alleged negligence of the nursing home operators, but the

Estates failed to provide the Bankruptcy Court with legal

authority to support their position. And case law in other

jurisdictions has specifically rejected this premise. See,

e.g., Price v. TLC Health Care, Inc., 85 P.3d 838 (Okla. 2004)

(lessor of nursing home who had no control over the agents

who delivered medical care was not liable for negligent or

substandard care provided to nursing home residents).

     The Bankruptcy Court’s finding that, as of the date

Shumaker   sought   employment,    HCN    was   not   adverse   to   the

Townsend Estate or the bankruptcy estate was not clearly

erroneous. Therefore, the Bankruptcy Court did not err in

finding Shumaker’s representation of HCN in the Townsend

Estate was not a disqualifying interest.

     The    Estates     argue      that     Shumaker’s      long-term

representation of HCN and Shumaker’s connections to Lyric and

HQM constituted representation of adverse interests, thereby

making Berman and Shumaker not disinterested. (Doc. # 19 at

50). However, the facts argued by the Estates here are the

same as those presented to the Bankruptcy Court below. Based

on the Bankruptcy Court’s review and analysis of the record,

it concluded that Shumaker’s representation of HCN did not


                                  23
lessen the value of the bankruptcy estate, create a potential

dispute between the bankruptcy estate and HCN, or create a

circumstance    that    would    generate   a   bias   against      the

bankruptcy estate. (Doc. # 11-52 at 22). The Bankruptcy Court

also found that Lyric and HQM were not clients of Shumaker

and Shumaker’s representation of HCN, as landlord of HQM and

Lyric, did not otherwise create a disqualifying conflict of

interest considering the totality of the circumstances. (Id.

at 23, 25). The Bankruptcy Court based its ruling on findings

of fact that were not clearly erroneous and did not err in

reaching the conclusion that Shumaker did not possess a

disqualifying interest under Section 327(a).

     B.    Bankruptcy Court followed proper procedures

           1.   Hearing

     The   Estates     contend   the   Bankruptcy   Court   erred    in

failing to conduct a hearing on their motion to disqualify.

Specifically, the Estates argue Bankruptcy Rule of Procedure

9014(d) 5 mandates the court hold a hearing to take testimony

of witnesses in every contested matter. The Estates’ reading

of the rule is too narrow and ignores section (a) of the rule.



5 Rule 9014(d) states that “[t]estimony of witnesses with
respect to disputed material factual issues shall be taken in
the same manner as testimony in an adversary proceeding.”


                                  24
Under the plain language of section (a), “[i]n a contested

matter not otherwise governed by these rules, relief shall be

requested by motion, and reasonable notice and opportunity

for hearing shall be afforded the party against whom relief

is sought.” Fed. R. Bankr. P. 9014(a) (emphasis added). Here,

the party against whom relief is sought was Shumaker, not the

Estates.

     A district court reviews for abuse of discretion a

bankruptcy court’s decision not to conduct an evidentiary

hearing. Deutsche Bank Nat’l Tr. Co. v. Jackson, Case No.

9:15-cv-81506-RLR, 2016 WL 5390594, at *6 (S.D. Fla. Sept.

27, 2016) (citation omitted). The Court finds the Bankruptcy

Court did not abuse its discretion in not conducting a hearing

on the motion to disqualify. “The U.S. Bankruptcy Code defines

the phrase ‘after notice and a hearing’ and similar phrases

as requiring such notice and hearings as are appropriate under

the particular circumstances. 11 U.S.C. § 102(1)(A). These

terms permit flexibility regarding the occasions in which a

full hearing is required, while insuring that all persons who

should have notice receive it.” Int’l Transactions, Ltd. v.

Embotelladora Agral Regiomontana, SA de CV, 347 F.3d 589, 594

(5th Cir. 2003) (citing Collier on Bankruptcy, (15th ed.) ¶

102.02).


                             25
     A formal evidentiary hearing was not warranted under the

circumstances of this case. The Estates submitted a 37-page

motion accompanied by 34 exhibits. (Doc. ## 10-578–10-612).

Shumaker filed a lengthy response, (Doc. # 10-629; Doc. # 10-

630), along with nineteen exhibits (Doc. ## 10-631–10-650).

Additionally, the Bankruptcy Judge is intimately familiar

with the factual and procedural history of the case and the

various entities involved. Although the motion had initially

been scheduled for hearing, where the record provided ample

evidence on which the court could make its decision, the

Bankruptcy Court did not abuse its discretion in reaching a

decision without holding a hearing. See In re Garcia, 532

B.R. 173, 182 (B.A.P. 1st Cir. 2015) (question is not whether

reviewing court would have opted to convene a testimonial

hearing, but whether the trial court abused its discretion in

not doing so). “The parties are entitled to an opportunity to

be heard, not to a particular type of hearing.” In re Bartle,

560 F.3d 724, 729 (7th Cir. 2009) (holding that a hearing is

not necessary “even if an interested party does demand a

hearing, when the parties have otherwise placed the relevant

facts before the court, or the court by virtue of having

presided over the case is already familiar with those facts”).




                             26
No abuse of discretion occurred here when the Bankruptcy Court

ruled on the motion to disqualify without a formal hearing.

             2.    Discovery

     Similarly, there was no error in the Bankruptcy Court’s

decisions regarding discovery. The Estates argue they never

received responses to their requests for production directed

to Shumaker because the Bankruptcy Court stayed discovery

during the court’s consideration and ruling on the motion for

recusal. Because the stay effectively denied the discovery,

the Estates contend they were not able to inquire regarding

Shumaker’s connections. As a preliminary matter, the Court

observes that the stay of discovery was agreed to by all

parties. See (Doc. # 1131 at 4).

     Federal Rule of Civil Procedure 26(b)(1) which starts

with the phrase, “[u]nless otherwise limited by court order,”

allows    the     court    discretion        to   limit    discovery.      And

Bankruptcy      Rule    9014(c)   contains        a   similar   caveat     that

applies   only     in     bankruptcy    “contested        matters.”   In    re

Tollefson, No. BR 13-24681 TBM, 2015 WL 3897533, at *8 (Bankr.

D. Colo. May 13, 2015). Questions regarding the scope of or

opportunity       for   discovery      are     reviewed     for   abuse     of

discretion. In re Piper Aircraft Corp., 362 F.3d 736, 738

(11th Cir. 2004). Given the lengthy history and record in the


                                       27
case, the Bankruptcy Court’s familiarity with same, and the

extensive briefing on the issue of disqualification, the

Bankruptcy Court was well within its discretion to limit

discovery. 6

            3.     Findings of Fact and Conclusions of Law

      The Estates additionally argue error in the Bankruptcy

Court’s failure to set forth specific findings of fact and

conclusions of law in the Disqualification Order. (Doc. # 19

at   40).   “Bankruptcy   Rule    9014   grants    bankruptcy    courts

discretion in a contested matter . . . to disregard B.R. 7052,

which   requires    detailed     findings   of    fact   and   separate

conclusions of law in litigated adversary proceedings[,]”

particularly where, as here, “it is possible to determine the

bases upon which the court below acted.” Deutsche Bank Nat’l

Tr. Co., 2016 WL 5390594, at *5 (S.D. Fla. Sept. 27, 2016)

(bankruptcy court did not abuse its discretion in failing to

detail findings of fact and separate conclusions of law).

While the Court concludes there was no abuse of discretion in

failing to detail separate factual findings and conclusions


6 Given the Court’s conclusion below that remand is warranted
for additional factual findings on the issue of whether
Shumaker was negligent and/or inadvertent in making its Rule
2014 disclosures, the Bankruptcy Court may, in its
discretion, choose to permit limited discovery on the issue
and/or conduct a hearing to the extent warranted.


                                   28
of law, the matter is nevertheless due to be remanded for

additional factual findings as explained below.

     C.      Disclosures under Rule 2014

     Federal Rule of Bankruptcy Procedure 2014 requires any

professional applying for employment to set forth in “a

verified statement . . . the person’s connections with the

debtor,   creditors,      any     other   party   in   interest,   their

respective    attorneys     and    accountants,    the    United   States

trustee, or any person employed in the office of the United

States trustee.” Fed. R. Bankr. P. 2014(a). The disclosure

requirements of Rule 2014(a) are broader than the rules

governing disqualification, and an applicant must disclose

all connections regardless of whether they give rise to a

disqualifying interest under Section 327(a). In re Gulf Coast

Orthopedic    Ctr.,   265   B.R.     at   323   (“Under   the   Rule   the

applicant and the professional must disclose all connections,

not merely those which rise to the level of conflict.”).

     The Bankruptcy Court found no Rule 2014 violation in

Shumaker’s omission of its representation of HCN in its

initial disclosures. (Doc. # 11-52 at 28). This conclusion

was based on the Bankruptcy Court’s finding there was no

evidence that Shumaker was aware of any alleged connection

between HCN and the Estates or between HCN and the bankruptcy


                                     29
estate.   (Id.   at   27).    Additionally,     the   Bankruptcy   Court

concluded this was not a situation in which Shumaker knew of

the   alleged    connections     and    deliberately    chose   not   to

disclose them or that Shumaker’s conflict system was wholly

inadequate. (Id.).

      The Estates contend the Bankruptcy Court erred as a

matter of law in failing to find a violation because they

argue that a purported lack of awareness by Shumaker does not

otherwise   excuse    an     inadvertent   or   negligent   failure   to

disclose. (Doc. # 19 at 47). Additionally, the Estates argue

the facts refute a finding that no disclosure was required.

Specifically, the Estates cite to HCN’s status as a defendant

in the Townsend litigation, HCN’s ownership of the nursing

homes, and Shumaker’s involvement in preparing the master

lease agreement to argue the falsity of Berman’s initial

disclosures denying the existence of any materially adverse

interest. (Id. at 48). The Estates also argue the Bankruptcy

Court should have found a violation in Shumaker’s failure to

disclose connections to Lyric and HQM, although the Estates

note the Disqualification Order does not directly address the

disclosure issue as it pertains to those entities. (Id. at

49). In response, Shumaker reiterates its position that it

had no known connections to parties in interest. (Doc. # 25


                                   30
at 43). It further argues that any purported connection did

not have any effect on Shumaker’s judgment in the case. (Id.

at 44).

      As a preliminary matter, Shumaker’s argument that there

can   be   no    disclosure     violation       because      any    purported

connection did not affect its judgment is without merit. It

is the court’s, not the professional’s, role to determine the

import of any potential conflict. See Keller Fin. Servs. of

Fla., Inc., 243 B.R. 806, 812 (Bankr. M.D. Fla. 1999) (“The

professional     must   disclose      all     facts   that     bear   on    his

disinterestedness and cannot usurp the court’s function by

unilaterally     choosing     which        connections    impact      on    his

disinterestedness       and   which    do    not.”);     see   also    Miller

Buckfire & Co., LLC v. Citation Corp. (In re Citation Corp.),

493 F.3d 1313, 1321 (11th Cir. 2007) (“The bankruptcy court,

not the professionals, must determine which prior connections

rise to the level of an actual conflict or pose the threat of

a   potential    conflict.     Therefore,       the    professional        must

disclose all of its previous contacts with any party in

interest.”).

      Rule 2014 requires a “professional to disclose all of

its   relevant    connections    in    its     disclosure      so   that    the

bankruptcy court can determine if there are any conflicts or


                                      31
potential conflicts.” In re Citation Corp., 493 F.3d at 1321.

The duty of a professional to disclose connections under Rule

2014    is   a    mandatory      requirement,        and    the   scope    of   the

disclosure        is    far   broader       than     what    is   required      for

disqualification. In re Gulf Coast Orthopedic Ctr., 265 B.R.

at 323.

       Shumaker        represents     that     it     was    unaware      of    any

connections between its client HCN and the bankruptcy estate,

its creditors, or interested parties. The Bankruptcy Court

found that this failure to disclose the HCN connection was

not an intentional, deliberate decision and cited to facts in

the record to support this conclusion, including Shumaker’s

representation of HCN in transactional matters only, HCN not

being the operator of the nursing homes, and Shumaker being

unaware      of   the   connection      until      raised    by    the    Estates’

counsel. See (Doc. # 11-52 at 26–27). It is not this Court’s

role to make factual findings or draw inferences from the

facts. See In re Cornelison, 901 F.2d 1073, 1075 (11th Cir.

1990)    (district       court      which    functions       in   an     appellate

capacity in a bankruptcy appeal may not make independent

factual findings). The Bankruptcy Court, as fact-finder, did

not err in concluding there was no knowing violation of Rule

2014    by    Shumaker,       and   this     Court    cannot      say    that   the


                                        32
Bankruptcy   Court’s   factual   findings   in   this   regard   were

clearly erroneous.

     Unfortunately, it is unclear from the Disqualification

Order whether the Bankruptcy Court considered a negligent or

inadvertent nondisclosure after the initial disclosure was

made. Courts in this Circuit and others have traditionally

recognized that an “[i]nadvertent, unintentional or negligent

failure to disclose does not vitiate the violation of the

Rule.” In Re Gulf Coast Orthopedic, 265 B.R. at 323; see also

In re Prince, 40 F.3d at 361 (11th Cir. 1994) (whether counsel

inadvertently or intentionally neglected to inform the court

of its conflicts is of no import); Matter of Hutch Holdings,

Inc., 532 B.R. 866, 882 (Bankr. S.D. Ga. 2015) (fact that

some of the information that the law firm failed to disclose

in its attorneys’ affidavits could have been found in other

filings did not excuse its failure to fully disclose); In re

Jennings, 199 F. App’x 845, 848 (11th Cir. 2006) (“Bankruptcy

courts are not obliged to hunt around and ferret through

thousands of pages in search of the basic disclosures required

by Rule 2014.”); Halbert v. Yousif, 225 B.R. 336, 346 (E.D.

Mich. 1998) (negligence regarding disclosure is no excuse);

In re EWC, Inc., 138 B.R. 276, 280, 281 (Bankr. W.D. Okla.

1992) (negligence in disclosure is no excuse). Additionally,


                                 33
full disclosure under Bankruptcy Rule 2014 is a continuing

responsibility throughout the term of employment. See In re

Citation Corp., 493 F.3d at 1321 (citation omitted). “Absent

the spontaneous, timely and complete disclosure required by

[S]ection   327(a)     and   Fed.    R.    Bankr.    P.   2014(a),   court-

appointed    counsel    proceed      at    their    own   risk.”   Rome    v.

Braunstein, 19 F.3d 54, 59 (1st Cir. 1994) (citation and

emphasis omitted).

      As    stated   above,    the    Disqualification       Order    found

evidence that there was no intentional, knowing failure to

disclose by Shumaker of a potential conflict between HCN and

the Estates or HCN and the bankruptcy estate prior to the

Estates’ counsel bringing it to Berman’s attention in 2017.

As it relates to an unintentional, inadvertent or negligent

nondisclosure   by     Shumaker,     the    Disqualification       Order   is

ambiguous. While the Bankruptcy Court found no wholesale

breakdown in Shumaker’s conflict check system as it relates

to HCN being named a defendant in the Townsend litigation,

see (Doc. # 11-52 at 26–27), the Disqualification Order is

otherwise silent as to whether the Bankruptcy Court analyzed—

under a negligence lens—Shumaker’s failure to identify and

disclose potential connections between its 30-year, long-term

client and the bankruptcy estate, its creditors, and other


                                     34
parties of interest after the initial disclosures were made.

Additionally, the Disqualification Order is silent as to the

nondisclosure   of   connections    to   Lyric   or   HQM. 7   “If   the

bankruptcy court is silent or ambiguous as to an outcome

determinative factual question, the case must be remanded to

the bankruptcy court for the necessary factual findings.” In

re JLJ Inc., 988 F.2d 1112, 1116 (11th Cir. 1993) (citing In

re Cornelison, 901 F.2d 1073, 1075 (11th Cir. 1990) and In re

Sublett, 895 F.2d 1381, 1384 (11th Cir. 1990)).

     Accordingly, the Bankruptcy Court’s ruling that there

was no Rule 2014 disclosure violation is vacated, and the

matter is remanded to the Bankruptcy Court to determine, in

the first instance, if there was an unintentional, negligent

and/or inadvertent nondisclosure by Shumaker. Additionally,

the court should address Shumaker’s nondisclosure of Lyric

and HQM. On remand, if the Bankruptcy Court determines a Rule

2014 violation occurred, the court should then determine

whether and what type of sanction is warranted. 8 This order


7 The Disqualification Order correctly points out that Rule
2014’s disclosure requirements compel an attorney to disclose
all relevant connections that are not de minimus, (Doc. # 11-
52 at 26), but otherwise the order makes no specific findings
as it relates to the nondisclosure of connections to Lyric
and HQM.
8 In determining whether to assess a penalty and the amount,

courts in this Circuit have considered the following factors:


                               35
reaches no conclusion as to whether there has been a violation

or whether any sanction is warranted if a violation is found.

See In re Citation Corp., 493 F.3d at 1321–22 (“Neither Rule

2014 nor the Bankruptcy Code mandates a sanction for the

violation of Rule 2014. In such situations, whether to impose

a   penalty    and   the   nature     and    extent    of   the    penalty   is

generally      a     matter    left     to     the     bankruptcy     court’s

discretion”).

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

      The Bankruptcy Court’s August 21, 2019, Order denying

the   Motion    to    Disqualify      Steven   M.     Berman,     Esquire    and

Shumaker, Loop & Kendrick, LLP as Counsel to the Chapter 7

Trustee Nunc Pro Tunc and for Disgorgement of Compensation

(Doc. # 2153) is AFFIRMED in all respects except to the extent

the Bankruptcy Court found no violation of the disclosure

requirements of Rule 2014. The Bankruptcy Court’s ruling in

the   Disqualification        Order    that    there    was   no    Rule    2014


“(1) Whether the connections at issue would have created a
disqualifying interest under [S]ection 327(a); (2) whether
the failure to disclose was inadvertent or intentional; (3)
the materiality of the information omitted; (4) counsel’s
efforts to correct the deficiency; and (5) the benefits
provided to the estate by counsel.” Matter of Hutch Holdings,
Inc., 532 B.R. at 881 (Bankr. S.D. Ga. 2015) (citations and
internal quotations marks omitted).


                                       36
disclosure violation is VACATED, and the matter is REMANDED

to the Bankruptcy Court to determine, in the first instance,

if there was an unintentional, negligent and/or inadvertent

nondisclosure by Shumaker. The Clerk is directed to transmit

a copy of this Order to the Bankruptcy Court and thereafter

close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this

27th day of February, 2020.




                              37
